DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 14) in the reply filed on 05/24/2022 is acknowledged.
Claims 15 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
This application is in condition for allowance except for the presence of claims 15 - 22 directed to an invention non-elected without traverse.  Accordingly, claims 15 – 22 have been cancelled.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are Heap (GB 2234715), Ge (CN 104 667 389), Miller (U.S. 2020/0149856), Schneider (U.S. 2018/0133403), Thorner (U.S. 6,238,411), Cannon (U.S. 5,732,474), Russell (U.S. 6,643,942), and Woryk (U.S. 11,092,439).
Regarding claim 1, prior arts do not teach a top element configured to be placed adjacent to a patient’s acromion, and an end fastener pair including a first portion attached adjacent to the free end of the first leg and a second portion attached adjacent to the free end of the second leg, and an intermediate fastener pair including a first portion attached on the first leg between the first portion of the end fastener and the attached end of the first leg, the intermediate fastener pair including a second portion attached on the second leg between the second portion of the end fastener pair and the attached end of the second leg.
Claims 2 – 14 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783